DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Response C – Amendment (“Response”), filed 23 February 2022, with respect to the rejection of claims 1, 8 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Patent Application Publication No. 2015/0186892 A11 to Zhang et al. (“Zhang”).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,664,819 B1 to Zafar et al. (“Zafar”) in view of United States Patent No. 9,741,026 B1 to Grassadonia et al. (“Grassadonia”) and United States Patent Application Publication No. 2015/0186892 A11 to Zhang et al. (“Zhang”).
As per claims 1 and 8, the claimed subject matter that is met by Zafar includes:

via a point-of-sale terminal (Zafar: Fig. 1, 120)
receiving a transaction token from the server (Zafar: Fig. 1, 130) that corresponds to the transaction (Zafar: column 3, lines 32-49 “The PoS and/or a backend server may generate the code. In one embodiment, the code may be encoded with, for example, an identifier for the PoS and/or an identifier that is associated with a transaction, a transaction price, etc. In another embodiment, the code may include a key, an identification of a communication URL, a communication channel for communications, a URL for sharing data, etc. In still another embodiment, the code may include customer information… Once generated, the code may be presented for the mobile electronic device on, for example, the PoS screen”) 
presenting the transaction token for acceptance by a guest device (Zafar: column 3, lines 32-49 “Once generated, the code may be presented for the mobile electronic device on, for example, the PoS screen”); and
upon acceptance of the transaction token by the guest device, receiving communications from the server that direct the point-of-sale terminal to display transaction details that are simultaneously being displayed on the guest device (Zafar: column 3, lines 54-55 “The pairing may involve a server, and a network connection (e.g., the Internet, a VPN, etc.)” and column 6, lines 41-49 “the link may be through the cloud” and column 3, line 45 through column 4, line 16 “Once generated, the code may be presented for the mobile electronic device 
upon entry and transmission of transaction completion data from the guest device to the server (Zafar: column 7, lines 45-47 and column 8, lines 29-32).
Zafar fails to specifically teach 1.) reading a payment instrument to obtain payment instrument data; 2.) transmitting the payment instrument data to a server; 3.) upon entry and transmission of transaction completion data from the guest device to the server, receiving a notification from the server that the transaction is complete; and 4.) receiving a notification from the server that completion of the transaction is via exclusive communications between the server and the guest device. The Examiner provides Grassadonia to teach and disclose claimed features 1-3.
The claimed subject matter that is met by Grassadonia includes:
a method for handing off a transaction for completion, the method comprising (Grassadonia: Fig. 3):
via a point-of-sale terminal (Grassadonia: Fig. 1, 122):
reading a payment instrument to obtain payment instrument data (Grassadonia: column 12, line 9-19 and Fig. 2, 201 and Fig. 3, 301); and

upon entry and transmission of transaction completion data from the guest device to the server, receiving a notification from the server that the transaction is complete (Grassadonia: column 14, lines 13-53 and column 15, lines 35-65).
Zafar teaches a POS network system and method utilizing a mobile device. Grassadonia teaches a comparable POS network system and method utilizing a mobile device that was improved in the same way as the claimed invention. Grassadonia offers the embodiment of reading a payment instrument to obtain payment instrument data; transmitting the payment instrument data to a server; and upon entry and transmission of transaction completion data from the guest device to the server, receiving a notification from the server that the transaction is complete. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of reading a payment instrument to obtain payment instrument data; transmitting the payment instrument data to a server; and upon entry and transmission of transaction completion data from the guest device to the server, receiving a notification from the server that the transaction is complete as disclosed by Grassadonia to the POS network system and method utilizing a mobile device as taught by Zafar for the predicted result of improved POS network systems and methods utilizing mobile devices. No additional findings are seen to be necessary. 

The claimed subject matter that is met by Zhang includes:
receiving a notification from the server that completion of the transaction is via exclusive communications between the server and the guest device (Zhang: ¶¶ 0096-0098 and Fig. 5B)
Zafar and Grassadonia teach point of sale systems and methods. Zhang teaches a comparable point of sale system and method that was improved in the same way as the claimed invention. Zhang offers the embodiment of receiving a notification from the server that completion of the transaction is via exclusive communications between the server and the guest device. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the notification as disclosed by Zhang to the point of sale systems and methods as taught by Zafar and Grassadonia for the predicted result of improved point of sale systems and methods. No additional findings are seen to be necessary. 

As per claim 15, the claimed subject matter that is met by Grassadonia includes:
a system for handing off a transaction for completion, the system comprising (Zafar: Abstract):
a point-of-sale terminal, configured to (Zafar: Fig. 1, 120):
receiving a transaction token from the server (Zafar: Fig. 1, 130) that corresponds to the transaction (Zafar: column 3, lines 32-49 “The PoS and/or a backend server may generate the 
present the transaction token for acceptance by a guest device (Zafar: column 3, lines 32-49 “Once generated, the code may be presented for the mobile electronic device on, for example, the PoS screen”); and
a proprietary application program disposed within a memory of the guest device that is launched upon acceptance of the transaction token by the guest device configured to (Zafar: column 6, lines 25-40): 
receive communications from the server that cause the guest device to display transaction details that are simultaneously being displayed on the point-of-sale terminal (Zafar: column 3, lines 54-55 “The pairing may involve a server, and a network connection (e.g., the Internet, a VPN, etc.)” and column 6, lines 41-49 “the link may be through the cloud” and column 3, line 45 through column 4, line 16 “Once generated, the code may be presented for the mobile electronic device on, for example, the PoS screen. The user may enter the code into the mobile electronic device by, for example, capturing an image of the code using the mobile electronic device's camera… the information displayed on the mobile terminal's screen may be 
enable entry and transmission of transaction completion details by a guest on the guest device (Zafar: column 7, lines 45-47 and column 8, lines 29-32).
Zafar fails to specifically teach 1.) read a payment instrument to obtain payment instrument data; 2.) transmit the payment instrument data to a server; 3.) receive a notification from the server that the transaction is complete; and 4.) receiving a notification from the server that completion of the transaction is via exclusive communications between the server and the guest device. The Examiner provides Grassadonia to teach and disclose claimed features 1-3.
The claimed subject matter that is met by Grassadonia includes:
a system for handing off a transaction for completion, the method comprising (Grassadonia: Fig. 3):
a point-of-sale terminal, configured to (Grassadonia: Fig. 1, 122):
read a payment instrument to obtain payment instrument data (Grassadonia: column 12, line 9-19 and Fig. 2, 201 and Fig. 3, 301); and
transmit the payment instrument data to a server (Grassadonia: column 12, lines 49-67)
receive a notification from the server that the transaction is complete (Grassadonia: column 14, lines 13-53 and column 15, lines 35-65);

receive a notification from the server that the transaction is complete (Grassadonia: column 14, lines 13-53 and column 15, lines 35-65).
Zafar teaches a POS network system and method utilizing a mobile device. Grassadonia teaches a comparable POS network system and method utilizing a mobile device that was improved in the same way as the claimed invention. Grassadonia offers the embodiment of reading a payment instrument to obtain payment instrument data; transmitting the payment instrument data to a server; and receiving a notification from the server that the transaction is complete. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of reading a payment instrument to obtain payment instrument data; transmitting the payment instrument data to a server; and receiving a notification from the server that the transaction is complete as disclosed by Grassadonia to the POS network system and method utilizing a mobile device as taught by Zafar for the predicted result of improved POS network systems and methods utilizing mobile devices. No additional findings are seen to be necessary. 
Zafar and Grassadonia fail to specifically teach 4.) receiving a notification from the server that completion of the transaction is via exclusive communications between the server and the guest device. The Examiner provides Zhang to teach and disclose this claimed feature.
The claimed subject matter that is met by Zhang includes:
receiving a notification from the server that completion of the transaction is via exclusive communications between the server and the guest device (Zhang: ¶¶ 0096-0098 and Fig. 5B)


As per claims 2, 9 and 16, the claimed subject matter that is met by Zafar, Grassadonia and Zhang includes:
the transaction token comprises a QR code; and acceptance of the transaction token by the guest device comprises scanning the QR code using a QR code reading application executing on the guest device (Zafar: column 3, lines 25-42 and column 6, lines 25-40).
The motivation for combining the teachings of Zafar, Grassadonia and Zhang are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 3, 10 and 17, the claimed subject matter that is met by Zafar, Grassadonia and Zhang includes:
the transaction token comprises a bar code; and acceptance of the transaction token by the guest device comprises scanning the bar code using a bar code reading 
The motivation for combining the teachings of Zafar, Grassadonia and Zhang are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 4, 11 and 18, the claimed subject matter that is met by Zafar, Grassadonia and Zhang includes:
wherein the guest device comprises a smart phone (Zafar: column 5, lines 16-23 and Grassadonia: column 5, lines 42-57).
The motivation for combining the teachings of Zafar, Grassadonia and Zhang are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 5 and 12, the claimed subject matter that is met by Zafar, Grassadonia and Zhang includes:
wherein the guest device comprises a smart tablet (Zafar: column 5, lines 16-23 and Grassadonia: column 5, lines 42-57).
The motivation for combining the teachings Zafar, Grassadonia and Zhang are discussed in the rejection of claims 1 and 8, and are incorporated herein.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar in view of Grassadonia and Zhang as applied in claims 1, 8 and 15, and further in view of United States Patent Application Publication No. 2015/0332223 A1 to Aaron et al. (“Aaron”).
As per claims 6, 13 and 19, Zafar, Grassadonia and Zhang fail to specifically wherein the transaction completion data comprises at least one of a tip amount and a feedback score. The Examiner provides Aaron to teach and disclose this claimed feature.
The claimed subject matter that is met by Aaron includes:
wherein the transaction completion data comprises at least one of a tip amount and a feedback score (Aaron: ¶¶ 0048 and 0052)
Zafar, Grassadonia and Zhang teach systems and methods for performing transactions using a mobile device. Aaron teaches a comparable system and method for performing transactions using a mobile device that was improved in the same way as the claimed invention. Aaron offers the embodiment of wherein the transaction completion data comprises a feedback score. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the tip amount and feedback score as disclosed by Aaron to the completion data as taught by Zafar, Grassadonia and Zhang for the predicted result of improved systems and methods for performing transactions using a mobile device. No additional findings are seen to be necessary. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar, Grassadonia, Zhang and Aaron as applied in claims 6, 13 and 19, and further in view of United States Patent Application Publication No. 2011/0112898 A1 to White (“White”).
As per claims 7, 14 and 20, Zafar, Grassadonia, Zhang and Aaron fail to specifically teach wherein the transaction completion data further comprises a request for a receipt corresponding to the transaction that is completed. The Examiner provides White to teach and disclose this claimed feature.
The claimed subject matter that is met by White includes:
wherein the transaction completion data further comprises a request for a receipt corresponding to the transaction that is completed proprietary application is further employed to receive and store a receipt corresponding to the transaction that is completed (White: ¶ 0026)
Zafar, Grassadonia, Zhang and Aaron teach systems and methods for performing transactions using a mobile device. White teaches a comparable system and method for performing transactions using a mobile device that was improved in the same way as the claimed invention. White offers the embodiment of wherein the transaction completion data further comprises a request for a receipt corresponding to the transaction that is completed proprietary application is further employed to receive and store a receipt corresponding to the transaction that is completed. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of requesting the receipt as disclosed by White to the systems and methods for performing transactions using a mobile device as taught by Zafar, . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627